NOTICE OF ALLOWANCE/EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to the Request for Continued Examination and the Information Disclosure Statement filed 26 August 2021, 28 March 2017, and the Drawings filed on 29 July 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 8/26/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The provided references, References 1 and 2, listed under Foreign Patent Documents, are not in English and/or each does not include a concise explanation of the relevance in English or a written English-language translation of the office action is provided. It has been placed in the application file, but the information referred to therein has not been considered. Note: Applicant is reminded of 37 CFR 1.98(5) states that that the number of pages of each NPL reference submitted must also be disclosed on the NPL’s listing on the IDS.
The information disclosure statement filed 3/28/2017 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The provided references, Reference 2, listed under Non Patent Literature Documents, is not in English and/or each does not include a concise explanation of the relevance in English or a written English-language translation of the office action is provided. It has been placed in the application file, but the information referred to therein has not been considered. Note: Applicant is reminded of 37 CFR 1.98(5) states that that the number of pages of each NPL reference submitted must also be disclosed on the NPL’s listing on the IDS.

Drawings
The drawings filed on 29 July 2021 have been entered. However, the drawings remained objected for the following reasons. 
The drawings are objected for the following reasons: reference markers 1 and 2 in the boxes of FIG 2 are not mentioned in the description. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “P1” has been used to designate both a finger and arrows/effects.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  
Allowable Subject Matter
Claims 1-2, 4-7, 12-14, 17 are/remain allowed
See Notice of Allowance mailed out on 6/28/2021 for Reasons of Allowance.

Response to Arguments
Applicant's arguments filed 7/29/21 have been fully considered but they are not persuasive. 
On pages 2-3, in regards to the objection of the drawings, Applicant argues that Replacement drawings FIG 2 have been submitted that includes an amended FIG 2 to be more clear and formal and comply with all PTO requirements. Applicant respectfully states the application is now complete and ready for issuance and requests withdrawal of the objection. However, the Examiner disagrees.
The Examiner respectfully states that the replacement drawings filed on 29 July 2021 have been entered. However, the replacement drawings failed to overcome the drawings objections. The drawings are still objected for the following reasons: The drawings are objected for the following reasons: reference markers 1 and 2 in the boxes of FIG 2 are not mentioned in the description. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “P1” has been used to designate both a finger and arrows/effects.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the supervisor signing this action, William Bashore, can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/D. F./
Examiner, Art Unit 2177

	
						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175